EXHIBIT AMENDMENT NO. 3 TO THE FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF ENTERPRISE GP HOLDINGS L.P. This Amendment No. 3 (this “Amendment No.3”) to the First Amended and Restated Agreement of Limited Partnership of Enterprise GP Holdings L.P. dated effective as of August 29, 2005 (the “Partnership Agreement”) is hereby adopted by EPE Holdings, LLC, a Delaware limited liability company (the “General Partner”), as general partner of the Partnership.Capitalized terms used but not defined herein are used as defined in the Partnership Agreement. WHEREAS, acting pursuant to the power and authority granted to it under Section13.1(d) of the Partnership Agreement, the General Partner has determined that the following amendment to the Partnership Agreement does not require the approval of any Limited Partner. NOW THEREFORE, the General Partner does hereby amend the Partnership Agreement as follows: Section 1.
